Citation Nr: 0329779	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, T. R. D., and B. G. 



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 until his 
death in September 1994.  The appellant is the veteran's 
widow.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In that decision, the appellant's 
claim for DIC was denied following an administrative decision 
in which the veteran's death was not found to have been 
incurred in the line of duty.  The appellant testified before 
a Veterans Law Judge (formerly Board Member) in February 
1998.  

In a March 1998 decision, the Board remanded the appellant's 
claim to the RO for additional development.  In May 2001, the 
appellant again testified before a Veterans Law Judge.  In a 
September 2001 decision the Board denied the appellant's 
claim.  The appellant thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an order in February 2003 that 
vacated the Board's decision and remanded the matter for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

The Board notes that the Veterans Law Judge who presided over 
the appellant's hearings in 1998 and 2001 is no longer at the 
Board.  Under 38 C.F.R. § 20.707, the presiding member who 
conducts the hearing shall participate in making the final 
determination of the claim. 38 C.F.R. § 20.707 (2003).  In 
such circumstances when the presiding member is no longer 
available to make a final determination of the claim, the 
claimant is notified and given an opportunity for an 
additional hearing before a new Veterans Law Judge.  In June 
2003, the appellant declined an additional Board hearing 
before a current Veterans Law Judge.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In a Joint Motion for Remand and to Stay Proceedings, dated 
in January 2003, it was noted that the appellant's claim was 
to be remanded in order for the Board to address fully 
whether the duty to notify had been satisfied under 
38 U.S.C.A. § 5103(a).  

Under the provisions of 38 U.S.C.A. § 5103(a), VA is required 
to provide notice to claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant has not been explicitly informed of what 
evidence she is responsible for obtaining and what evidence 
VA will undertake to obtain. 

Accordingly, further appellate consideration will be deferred 
and the appellant's 
claim is REMANDED to the RO for the following action:

The RO should provide the appellant with 
a VCAA notice letter concerning her claim 
that takes into account the time limits 
of 38 U.S.C.A. § 5103(b).  

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




